          Case 1:20-cv-02470-JPC Document 17 Filed 09/14/20 Page 1 of 2



                                      Attorneys at Law
                    45 BROADWAY, SUITE 430, NEW YORK, NEW YORK 10006
                          TEL: (212) 248-7431 FAX: (212) 901-2107


                                                                      September 14, 2020

VIA ECF
Hon. Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007
                                                              MEMO ENDORSED
         Re: Louis Nowlin v. Mount Sinai Health System
             Docket No.20-cv-2470-KPF

Your Honor:

         This office represents Plaintiff, Louis Nowlin, in the above-referenced action. Plaintiff
writes to respectfully request an adjournment of the telephonic Initial Pretrial Conference currently
scheduled for October 1, 2020, at 10:00 am. Defendant consents to this request. This is Plaintiff’s
first request to adjourn the Initial Pretrial Conference. The parties have conferred and are available
on October 19, 20, 21, 23, 2020, or at any other dates and times convenient to the Court following
October 19, 2020. The basis for this adjournment request is that the undersigned will be engaged
in trial preparations for an AAA arbitration hearing in another matter (Gosine v. PSE&G Long
Island, et al.; Case No. 01-18-0001-6754) scheduled to begin on October 5, 2020. To that end, the
undersigned respectfully requests to adjourn the Initial Conference to a date and time following
the hearing (and preparations for same) on or after October 19, 2020.

       Accordingly, Plaintiff respectfully requests that the Court adjourn the Initial Pretrial
Conference from October 1, 2020, to October 19, 20, 21, 23, 2020, or at any other dates and times
convenient to the Court following October 19, 2020

       Plaintiff thanks the Court for its time and consideration of the herein request.


                                                      Respectfully submitted,


                                                             /s/
                                                      Joshua M. Friedman, Esq.

To:    All counsel of record (Via ECF)
           Case 1:20-cv-02470-JPC Document 17 Filed 09/14/20 Page 2 of 2


Application GRANTED. The telephonic initial pretrial conference currently
scheduled for October 1, 2020, is hereby ADJOURNED to October 23, 2020, at
10:00 a.m. The dial-in instructions remain the same.

Dated:    September 14, 2020           SO ORDERED.
          New York, New York



                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
